Name: Regulation (EEC) No 1612/68 of the Council of 15 October 1968 on freedom of movement for workers within the Community
 Type: Regulation
 Subject Matter: labour market;  European construction;  rights and freedoms;  European Union law;  employment
 Date Published: nan

 Avis juridique important|31968R1612Regulation (EEC) No 1612/68 of the Council of 15 October 1968 on freedom of movement for workers within the Community Official Journal L 257 , 19/10/1968 P. 0002 - 0012 Finnish special edition: Chapter 5 Volume 1 P. 0033 Danish special edition: Series I Chapter 1968(II) P. 0467 Swedish special edition: Chapter 5 Volume 1 P. 0033 English special edition: Series I Chapter 1968(II) P. 0475 Greek special edition: Chapter 05 Volume 1 P. 0033 Spanish special edition: Chapter 05 Volume 1 P. 0077 Portuguese special edition Chapter 05 Volume 1 P. 0077 REGULATION (EEC) No 1612/68 OF THE COUNCIL of 15 October 1968 on freedom of movement for workers within the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 49 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament1; Having regard to the Opinion of the Economic and Social Committee2; Whereas freedom of movement for workers should be secured within the Community by the end of the transitional period at the latest ; whereas the attainment of this objective entails the abolition of any discrimination based on nationality between workers of the Member States as regards employment, remuneration and other conditions of work and employment, as well as the right of such workers to move freely within the Community in order to pursue activities as employed persons subject to any limitations justified on grounds of public policy, public security or public health; Whereas by reason in particular of the early establishment of the customs union and in order to ensure the simultaneous completion of the principal foundations of the Community, provisions should be adopted to enable the objectives laid down in Articles 48 and 49 of the Treaty in the field of freedom of movement to be achieved and to perfect measures adopted successively under Regulation No 153 on the first steps for attainment of freedom of movement and under Council Regulation No 38/54/EEC4 of 25 March 1964 on freedom of movement for workers within the Community; Whereas freedom of movement constitutes a fundamental right of workers and their families ; whereas mobility of labour within the Community must be one of the means by which the worker is guaranteed the possibility of improving his living and working conditions and promoting his social advancement, while helping to satisfy the requirements of the economies of the Member States ; whereas the right of all workers in the Member States to pursue the activity of their choice within the Community should be affirmed; Whereas such right must be enjoyed without discrimination by permanent, seasonal and frontier workers and by those who pursue their activities for the purpose of providing services; Whereas the right of freedom of movement, in order that it may be exercised, by objective standards, in freedom and dignity, requires that equality of treatment shall be ensured in fact and in law in respect of all matters relating to the actual pursuit of activities as employed persons and to eligibility for housing, and also that obstacles to the mobility of workers shall be eliminated, in particular as regards the worker's right to be joined by his family and the conditions for the integration of that family into the host country; Whereas the principle of non-discrimination between Community workers entails that all nationals of Member States have the same priority as regards employment as is enjoyed by national workers; Whereas it is necessary to strengthen the machinery for vacancy clearance, in particular by developing direct co-operation between the central employment services and also between the regional services, as well as by increasing and co-ordinating the exchange of information in order to ensure in a general way a clearer picture of the labour market ; whereas workers wishing to move should also be regularly informed of living and working conditions ; whereas, furthermore, measures should be provided for the case where a Member State undergoes or foresees disturbances on its labour market which may seriously threaten the standard of living and level of employment in a region or an industry ; whereas for 1 OJ No 268, 6.11.1967, p. 9. 2 OJ No 298, 7.12.1967, p. 10. 3 OJ No 57, 26.8.1961, p. 1073/61. 4 OJ No 62, 17.4.1964, p. 965/64. this purpose the exchange of information, aimed at discouraging workers from moving to such a region or industry, constitutes the method to be applied in the first place but, where necessary, it should be possible to strengthen the results of such exchange of information by temporarily suspending the abovementioned machinery, any such decision to be taken at Community level; Whereas close links exist between freedom of movement for workers, employment and vocational training, particularly where the latter aims at putting workers in a position to take up offers of employment from other regions of the Community ; whereas such links make it necessary that the problems arising in this connection should no longer be studied in isolation but viewed as inter-dependent, account also being taken of the problems of employment at the regional level ; and whereas it is therefore necessary to direct the efforts of Member States toward co-ordinating their employment policies at Community level; Whereas the Council, by its Decision of 15 October 19681 made Articles 48 and 49 of the Treaty and also the measures taken in implementation thereof applicable to the French overseas departments; HAS ADOPTED THIS REGULATION: PART I EMPLOYMENT AND WORKERS' FAMILIES TITLE I Eligibility for employment Article 1 1. Any national of a Member State, shall, irrespective of his place of residence, have the right to take up an activity as an employed person, and to pursue such activity, within the territory of another Member State in accordance with the provisions laid down by law, regulation or administrative action governing the employment of nationals of that State. 2. He shall, in particular, have the right to take up available employment in the territory of another Member State with the same priority as nationals of that State. Article 2 Any national of a Member State and any employer pursuing an activity in the territory of a Member State may exchange their applications for and offers of employment, and may conclude and perform contracts of employment in accordance with the provisions in force laid down by law, regulation or administrative action, without any discrimination resulting therefrom. Article 3 1. Under this Regulation, provisions laid down by law, regulation or administrative action or administrative practices of a Member State shall not apply: - where they limit application for and offers of employment, or the right of foreign nationals to take up and pursue employment or subject these to conditions not applicable in respect of their own nationals ; or - where, though applicable irrespective of nationality, their exclusive or principal aim or effect is to keep nationals of other Member States away from the employment offered. This provision shall not apply to conditions relating to linguistic knowledge required by reason of the nature of the post to be filled. 2. There shall be included in particular among the provisions or practices of a Member State referred to in the first subparagraph of paragraph 1 those which: (a) prescribe a special recruitment procedure for foreign nationals; (b) limit or restrict the advertising of vacancies in the press or through any other medium or subject it to conditions other than those applicable in respect of employers pursuing their activities in the territory of that Member State; (c) subject eligibility for employment to conditions of registration with employment offices or impede recruitment of individual workers, where persons who do not reside in the territory of that State are concerned. Article 4 1. Provisions laid down by law, regulation or administrative action of the Member States which restrict by number or percentage the employment of foreign nationals in any undertaking, branch of activity or region, or at a national level, shall not apply to nationals of the other Member States. 2. When in a Member State the granting of any benefit to undertakings is subject to a minimum percentage of national workers being employed, nationals of the other Member States shall be counted as national workers, subject to the provisions of the Council Directive of 15 October 1963.2 1 OJ No L 257, 19.10.1968, p. 1. 2 OJ No 159, 2.11.1963, p. 2661/63. Article 5 A national of a Member State who seeks employment in the territory of another Member State shall receive the same assistance there as that afforded by the employment offices in that State to their own nationals seeking employment. Article 6 1. The engagement and recruitment of a national of one Member State for a post in another Member State shall not depend on medical, vocational or other criteria which are discriminatory on grounds of nationality by comparison with those applied to nationals of the other Member State who wish to pursue the same activity. 2. Nevertheless, a national who holds an offer in his name from an employer in a Member State other than that of which he is a national may have to undergo a vocational test, if the employer expressly requests this when making his offer of employment. TITLE II Employment and equality of treatment Article 7 1. A worker who is a national of a Member State may not, in the territory of another Member State, be treated differently from national workers by reason of his nationality in respect of any conditions of employment and work, in particular as regards remuneration, dismissal, and should he become unemployed, reinstatement or re-employment; 2. He shall enjoy the same social and tax advantages as national workers. 3. He shall also, by virtue of the same right and under the same conditions as national workers, have access to training in vocational schools and retraining centres. 4. Any clause of a collective or individual agreement or of any other collective regulation concerning eligibility for employment, employment, remuneration and other conditions of work or dismissal shall be null and void in so far as it lays down or authorises discriminatory conditions in respect of workers who are nationals of the other Member States. Article 8 1. A worker who is a national of a Member State and who is employed in the territory of another Member State shall enjoy equality of treatment as regards membership of trade unions and the exercise of rights attaching thereto, including the right to vote ; he may be excluded from taking part in the management of bodies governed by public law and from holding an office governed by public law. Furthermore, he shall have the right of eligibility for workers' representative bodies in the undertaking. The provisions of this Article shall not affect laws or regulations in certain Member States which grant more extensive rights to workers coming from the other Member States. 2. This Article shall be reviewed by the Council on the basis of a proposal from the Commission which shall be submitted within not more than two years. Article 9 1. A worker who is a national of a Member State and who is employed in the territory of another Member State shall enjoy all the rights and benefits accorded to national workers in matters of housing, including ownership of the housing he needs. 2. Such worker may, with the same right as nationals, put his name down on the housing lists in the region in which he is employed, where such lists exist ; he shall enjoy the resultant benefits and priorities. If his family has remained in the country whence he came, they shall be considered for this purpose as residing in the said region, where national workers benefit from a similar presumption. TITLE III Workers' families Article 10 1. The following shall, irrespective of their nationality, have the right to install themselves with a worker who is a national of one Member State and who is employed in the territory of another Member State: (a) his spouse and their descendants who are under the age of 21 years or are dependants; (b) dependent relatives in the ascending line of the worker and his spouse. 2. Member States shall facilitate the admission of any member of the family not coming within the provisions of paragraph 1 if dependent on the worker referred to above or living under his roof in the country whence he comes. 3. For the purposes of paragraphs 1 and 2, the worker must have available for his family housing considered as normal for national workers in the region where he is employed ; this provision, however must not give rise to discrimination between national workers and workers from the other Member States. Article 11 Where a national of a Member State is pursuing an activity as an employed or self-employed person in the territory of another Member State, his spouse and those of the children who are under the age of 21 years or dependent on him shall have the right to take up any activity as an employed person throughout the territory of that same State, even if they are not nationals of any Member State. Article 12 The children of a national of a Member State who is or has been employed in the territory of another Member State shall be admitted to that State's general educational, apprenticeship and vocational training courses under the same conditions as the nationals of that State, if such children are residing in its territory. Member States shall encourage all efforts to enable such children to attend these courses under the best possible conditions. PART II CLEARANCE OF VACANCIES AND APPLICATIONS FOR EMPLOYMENT TITLE I Co-operation between the Member States and with the Commission Article 13 1. The Member States or the Commission shall instigate or together undertake any study of employment or unemployment which they consider necessary for securing freedom of movement for workers within the Community. The central employment services of the Member States shall co-operate closely with each other and with the Commission with a view to acting jointly as regards the clearing of vacancies and applications for employment within the Community and the resultant placing of workers in employment. 2. To this end the Member States shall designate specialist services which shall be entrusted with organising work in the fields referred to above and co-operating with each other and with the departments of the Commission. The Member States shall notify the Commission of any change in the designation of such services ; the Commission shall publish details thereof for information in the Official Journal of the European Communities. Article 14 1. The Member States shall send to the Commission information on problems arising in connection with the freedom of movement and employment of workers and particulars of the state and development of employment by region and by branch of activity. 2. In co-operation with the Technical Committee, the Commission shall determine the manner in which the information referred to in paragraph 1 shall be drawn up and the intervals at which it shall be communicated. To assess the state of their labour markets, the Member States shall use uniform criteria established by the Commission in accordance with the results of the work of the Technical Committee carried out in pursuance of Article 33 (d), after having obtained the Opinion of the Advisory Committee. 3. In accordance with the procedure laid down by the Commission in agreement with the Technical Committee, the specialist service of each Member State shall send to the specialist services of the other Member States and to the European Co-ordination Office such information concerning living and working conditions and the state of the labour market as is likely to be of guidance to workers from the other Member States. Such information shall be brought up to date regularly. The specialist services of the other Member States shall ensure that wide publicity is given to such information, in particular by circulating it among the appropriate employment services and by all suitable means of communication for informing the workers concerned. TITLE II Machinery for vacancy clearance Article 15 1. At least once a month the specialist service of each Member State shall send to the specialist services of the other Member States and to the European Co-ordination Office a return showing by occupation and by region: (a) vacancies unfilled or unlikely to be filled by manpower from the national labour market; (b) applicants for employment who have declared themselves actually ready and able to accept employment in another country. The specialist service of each Member State shall forward such information to the appropriate employment services and agencies. 2. The returns referred to in paragraph 1 shall be circulated according to a uniform system to be established by the European Co-ordination Office in collaboration with the Technical Committee, within eighteen months following the entry into force of this Regulation. Article 16 1. Any vacancy communicated to the employment services of a Member State which cannot be filled from the national labour market and which, on the basis of the returns referred to in Article 15, can be cleared within the Community, shall be notified to the competent employment services of the Member State which has indicated that it has manpower available in the same occupation. 2. Such services shall forward to the services of the first Member State the details of suitable applications. For a period of 18 days from receipt of the communication of the vacancy to the services of the second Member State, such applications shall be submitted to employers with the same priority as that granted to national workers over nationals of non-Member States. During the above-mentioned period, vacancies shall be notified to non-Member States only if the Member State having such vacancies considers that for the occupations corresponding to such vacancies there are insufficient workers available who are nationals of the Member States. 3. The provisions of paragraph 1 shall not apply to vacancies offered to workers who are nationals of non-Member States where: (a) such an offer is made to a named worker and is of a special nature in view of: (i) the requirement of specialist qualifications or the confidential nature of the post offered or previous occupational ties; (ii) the existence of family ties either between the employer and the worker asked for, or between the latter and a worker who has been employed regularly for at least a year in the undertaking. Items (i) and (ii) shall be applied in accordance with the provisions set out in the Annex; (b) such vacancies are for the recruitment of homogeneous groups of seasonal workers of whom at least one named member has been offered a vacancy; (c) such vacancies are offered by employers to workers resident in regions adjacent to either side of the frontier between a Member State and a non-Member State; (d) vacancies are offered expressly to workers from non-Member States by the employer for reasons connected with the smooth running of the undertaking, where the employment services, having intervened for the purposes of securing the employment of national workers or workers from the other Member States of the Community, are of the opinion that such reasons are justified. Article 17 1. The provisions of Article 16 shall be implemented by the specialist services. However, in so far as they have been authorised by the central services and in so far as the organisation of the employment services of a Member State and the placing techniques employed make it possible: (a) the regional employment services of the Member States shall: (i) on the basis of the returns referred to in Article 15, on which appropriate action will be taken, directly bring together and clear vacancies and applications for employment; (ii) establish direct relations for clearance: - of vacancies offered to a named worker; - of individual applications for employment sent either to a specific employment service or to an employer pursuing his activity within the area covered by such a service; - where the clearing operations concern seasonal workers who must be recruited as quickly as possible; (b) the services territorially responsible for the border regions of two or more Member States shall regularly exchange data relating to vacancies and applications for employment outstanding in their area and, acting in accordance with their arrangements with the other employment services of their countries, shall directly bring together and clear vacancies and applications for employment; (c) official employment services which specialise in certain occupations or specific categories of persons shall cooperate directly with each other. 2. The Member States concerned shall forward to the Commission the list, drawn up by common accord, of services referred to in paragraph 1 ; the Commission shall publish such list, and any amendment thereto, in the Official Journal of the European Communities. Article 18 Adoption of recruiting procedures as applied by the implementing bodies provided for under agreements concluded between two or more Member States shall not be obligatory. TITLE III Measures for controlling the balance of the labour market Article 19 1. Twice a year, on the basis of a report from the Commission drawn up from information supplied by the Member States, the latter and the Commission shall together analyse: - the results of Community arrangements for vacancy clearance; - the number of placings of nationals of non-Member States; - the foreseeable developments in the state of the labour market and, as far as possible, the movements of manpower within the Community. 2. The Member States shall examine with the Commission all the possibilities of giving priority to nationals of Member States when filling employment vacancies in order to achieve a balance between vacancies and applications for employment within the Community. They shall adopt all measures necessary for this purpose. Article 20 1. When a Member State undergoes or foresees disturbances on its labour market which could seriously threaten the standard of living or level of employment in a given region or occupation, that State shall inform the Commission and the other Member States thereof and shall supply them with all relevant particulars. 2. The Member States and the Commission shall take all suitable measures to inform Community workers so that they shall not apply for employment in that region or occupation. 3. Without prejudice to the application of the Treaty and of the Protocols annexed thereto, the Member State referred to in paragraph 1 may request the Commission to state that, in order to restore to normal the situation in that region or occupation, the operation of the clearance machinery provided for in Articles 15, 16 and 17 should be partially or totally suspended. The Commission shall decide on the suspension as such and on the duration thereof not later than two weeks after receiving such request. Any Member State may, within a strict time limit of two weeks, request the Council to annul or amend any such decision. The Council shall act on any such request within two weeks. 4. Where such suspension does take place, the employment services of the other Member States which have indicated that they have workers available shall not take any action to fill vacancies notified directly to them by employers in the Member States referred to in paragraph 1. TITLE IV European Co-ordination Office Article 21 The European Office for Co-ordinating the Clearance of Vacancies and Applications for Employment, established within the Commission (called in this Regulation the "European Co-ordination Office"), shall have the general task of promoting vacancy clearance at Community level. It shall be responsible in particular for all the technical duties in this field which, under the provisions of this Regulation, are assigned to the Commission, and especially for assisting the national employment services. It shall summarise the information referred to in Articles 14 and 15 and the data arising out of the studies and research carried out pursuant to Article 13, so as to bring to light any useful facts about foreseeable developments on the Community labour market ; such facts shall be communicated to the specialist services of the Member States and to the Advisory and Technical Committees. Article 22 1. The European Co-ordination Office shall be responsible, in particular, for: (a) co-ordinating the practical measures necessary for vacancy clearance at Community level and for analysing the resulting movements of workers; (b) contributing to such objectives by implementing, in co-operation with the Technical Committee, joint methods of action at administrative and technical levels; (c) carrying out, where a special need arises, and in agreement with the specialist services, the bringing together of vacancies and applications for employment for clearance by these specialist services. 2. It shall communicate to the specialist services vacancies and applications for employment sent directly to the Commission, and shall be informed of the action taken thereon. Article 23 The Commission may, in agreement with the competent authority of each Member State, and in accordance with the conditions and procedures which it shall determine on the basis of the Opinion of the Technical Committee, organise visits and assignments for officials of other Member States, and also advanced programmes for specialist personnel. PART III COMMITTEES FOR ENSURING CLOSE COOPERATION BETWEEN THE MEMBER STATES IN MATTERS CONCERNING THE FREEDOM OF MOVEMENT OF WORKERS AND THEIR EMPLOYMENT TITLE I The Advisory Committee Article 24 The Advisory Committee shall be responsible for assisting the Commission in the examination of any questions arising from the application of the Treaty and measures taken in pursuance thereof, in matters concerning the freedom of movement of workers and their employment. Article 25 The Advisory Committee shall be responsible in particular for: (a) examining problems concerning freedom of movement and employment within the framework of national manpower policies, with a view to co-ordinating the employment policies of the Member States at Community level, thus contributing to the development of the economies and to an improved balance of the labour market; (b) making a general study of the effects of implementing this Regulation and any supplementary measures; (c) submitting to the Commission any reasoned proposals for revising this Regulation; (d) delivering, either at the request of the Commission or on its own initiative, reasoned opinions on general questions or on questions of principle, in particular on exchange of information concerning developments in the labour market, on the movement of workers between Member States, on programmes or measures to develop vocational guidance and vocational training which are likely to increase the possibilities of freedom of movement and employment, and on all forms of assistance to workers and their families, including social assistance and the housing of workers. Article 26 1. The Advisory Committee shall be composed of six members for each Member State, two of whom shall represent the government, two the trade unions and two the employers' associations. 2. For each of the categories referred to in paragraph 1, one alternate member shall be appointed by each Member State. 3. The term of office of the members and their alternates shall be two years. Their appointments shall be renewable. On expiry of their term of office, the members and their alternates shall remain in office until replaced or until their appointments are renewed. Article 27 The members of the Advisory Committee and their alternates shall be appointed by the Council which shall endeavour, when selecting representatives of trade unions and employers' associations, to achieve adequate representation on the Committee of the various economic sectors concerned. The list of members and their alternates shall be published by the Council for information in the Official Journal of the European Communities. Article 28 The Advisory Committee shall be chaired by a member of the Commission or his alternate. The Chairman shall not vote. The Committee shall meet at least twice a year. It shall be convened by its Chairman, either on his own initiative, or at the request of at least one third of the members. Secretarial services shall be provided for the Committee by the Commission. Article 29 The chairman may invite individuals or representatives of bodies with wide experience in the field of employment or movement of workers to take part in meetings as observers or as experts. The Chairman may be assisted by expert advisers. Article 30 1. An opinion delivered by the Committee shall not be valid unless two-thirds of the members are present. 2. Opinions shall state the reasons on which they are based ; they shall be delivered by an absolute majority of the votes validly cast ; they shall be accompanied by a written statement of the views expressed by the minority, when the latter so requests. Article 31 The Advisory Committee shall establish its working methods by rules of procedure which shall enter into force after the Council, having received an opinion from the Commission, has given its approval. The entry into force of any amendment that the Committee decides to make thereto shall be subject to the same procedure. TITLE II The Technical Committee Article 32 The Technical Committee shall be responsible for assisting the Commission to prepare, promote and follow up all technical work and measures for giving effect to this Regulation and any supplementary measures. Article 33 The Technical Committee shall be responsible in particular for: (a) promoting and advancing co-operation between the public authorities concerned in the Member States on all technical questions relating to freedom of movement of workers and their employment; (b) formulating procedures for the organisation of the joint activities of the public authorities concerned; (c) facilitating the gathering of information likely to be of use to the Commission and for the studies and research provided for in this Regulation, and encouraging exchange of information and experience between the administrative bodies concerned; (d) investigating at a technical level the harmonisation of the criteria by which Member States assess the state of their labour markets. Article 34 1. The Technical Committee shall be composed of representatives of the Governments of the Member States. Each Government shall appoint as member of the Technical Committee one of the members who represent it on the Advisory Committee. 2. Each government shall appoint an alternate from among its other representatives - members or alternates - on the Advisory Committee. Article 35 The Technical Committee shall be chaired by a member of the Commission or his representative. The Chairman shall not vote. The Chairman and the members of the Committee may be assisted by expert advisers. Secretarial services shall be provided for the Committee by the Commission. Article 36 The proposals and opinions formulated by the Technical Committee shall be submitted to the Commission, and the Advisory Committee shall be informed thereof. Any such proposals and opinions shall be accompanied by a written statement of the views expressed by the various members of the Technical Committee, when the latter so request. Article 37 The Technical Committee shall establish its working methods by rules of procedure which shall enter into force after the Council, having received an opinion from the Commission, has given its approval. The entry into force of any amendment which the Committee decides to make thereto shall be subject to the same procedure. PART IV TRANSITIONAL AND FINAL PROVISIONS TITLE I Transitional provisions Article 38 Until the adoption by the Commission of the uniform system referred to in Article 15 (2), the European Co-ordination Office shall propose any measures likely to be of use in drawing up and circulating the returns referred to in Article 15 (1). Article 39 The rules of procedure of the Advisory Committee and the Technical Committee in force at the time of entry into force of this Regulation shall continue to apply. Article 40 Until the entry into force of the measures to be taken by Member States in pursuance of the Council Directive of 15 October 19681 and where, under the measures taken by the Member States in pursuance of the Council Directive of 25 March 19642 the work permit provided for in Article 22 of Regulation No 38/64/EEC is necessary to determine the period of validity and extension of the residence permit, written confirmation of engagement from the employer or a certificate of employment stating the period of employment may be substituted for such work permit. Any written confirmation by the employer or certificate of employment showing that the worker has been engaged for an indefinite period shall have the same effect as that of a permanent work permit. 1 OJ No L 257, 19.10.1968, p. 13. 2 OJ No 62, 17.4.1964, p. 981/64. Article 41 If, by reason of the abolition of the work permit, a Member State can no longer compile certain statistics on the employment of foreign nationals, such Member State may, for statistical purposes, retain the work permit in respect of nationals of the other Member States until new statistical methods are introduced, but no later than 31 December 1969. The work permit must be issued automatically and must be valid until the actual abolition of work permits in such Member State. TITLE II Final provisions Article 42 1. This Regulation shall not affect the provisions of the Treaty establishing the European Coal and Steel Community which relate to workers with recognised qualifications in coalmining or steelmaking, nor those of the Treaty establishing the European Atomic Energy Community which deal with eligibility for skilled employment in the field of nuclear energy, nor any measures taken in pursuance of those Treaties. Nevertheless, this Regulation shall apply to categories of workers referred to in the first subparagraph and to members of their families in so far as their legal position is not governed by the above-mentioned Treaties or measures. 2. This Regulation shall not affect measures taken in accordance with Article 51 of the Treaty. 3. This Regulation shall not affect the obligations of Member States arising out of: - special relations or future agreements with certain non-European countries or territories, based on institutional ties existing at the time of the entry into force of this Regulation ; or - agreements in existence at the time of the entry into force of this Regulation with certain non-European countries or territories, based on institutional ties between them. Workers from such countries or territories who, in accordance with this provision, are pursuing activities as employed persons in the territory of one of those Member States may not invoke the benefit of the provisions of this Regulation in the territory of the other Member States. Article 43 Member States shall, for information purposes, communicate to the Commission the texts of agreements, conventions or arrangements concluded between them in the manpower field between the date of their being signed and that of their entry into force. Article 44 The Commission shall adopt measures pursuant to this Regulation for its implementation. To this end it shall act in close co-operation with the central public authorities of the Member States. Article 45 The Commission shall submit to the Council proposals aimed at abolishing, in accordance with the conditions of the Treaty, restrictions on eligibility for employment of workers who are nationals of Member States, where the absence of mutual recognition of diplomas, certificates or other evidence of formal qualifications may prevent freedom of movement for workers. Article 46 The administrative expenditure of the Committees referred to in Part III shall be included in the budget of the European Communities in the section relating to the Commission. Article 47 This Regulation shall apply to the territories of the Member States and to their nationals, without prejudice to Articles 2, 3, 10 and 11. Article 48 Regulation No 38/64/EEC shall cease to have effect when this Regulation enters into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 October 1968. For the Council The President G. SEDATI ANNEX For the purposes of Article 16 (3) (a): (1) The expression "specialist" indicates a high or uncommon qualification referring to a type of work or a trade requiring specific technical knowledge ; it shall refer in particular to foremen in the case of seasonal workers recruited in groups. (2) The expression "confidential nature of the post" refers to employment which in the host country customarily involves special relations of trust between the employer and the worker. (3) The expression "previous occupational ties" applies when an employer applies for the engagement in the territory of a Member State of a worker whom he has already employed in that same territory for at least twelve months during the last four years. (4) The expression "family ties" means ties of marriage or relationship to the second degree between an employer and a worker, and ties of relationship to the first degree between two workers.